UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_________________________________
                                  )
                                  )
UNITED STATES OF AMERICA          )
                                  )
           v.                     )  Criminal No. 13-CR-0285 (KBJ)
                                  )
EDWARD MURPHY,                    )
                                  )
                 Defendant.       )
                                  )
_________________________________ )

                        MEMORANDUM OPINION & ORDER

       The parties appeared before this Court for a status conference on February 4,

2014. At the appearance, Defendant Edward Murphy expressed dissatisfaction with his

current appointed attorney, Richard A. Seligman, and orally requested new counsel.

The defendant also submitted a letter to the Court echoing his request for new counsel,

which the Court construes as a motion to appoint substitute counsel. (Mot. (Letter) to

Dismiss Counsel, ECF No. 8.) Seligman is Murphy’s second appointed lawyer in

regard to the instant matter, and this is Murphy’s second request for substitution of

counsel. (See Minute Entry of Oct. 16, 2013 (noting that the Court granted the

defendant’s first oral request for new counsel).) Both in his motion and on the record in

open court, Murphy contends that Seligman is not looking out for his best interests, has

been ineffective, and has conveyed “incorrect and confusing” information about this

case. (See id.) For his part, Seligman represents that, in his opinion, his client no

longer trusts his evaluation of the case and insists on dictating his own legal argument.

Further, Seligman agrees with his client that their relationship has deteriorated to the

point that it would be difficult, if not impossible, for him to continue to provide

effective representation.
       Under the Sixth Amendment, a defendant has the right to retain a lawyer of his

choice, but that right is not absolute. Powell v. Alabama, 287 U.S. 45, 53 (1932);

United States v. Turcios, 107 F.3d 924, 924 (D.C. Cir. 1996) (citation omitted). One

important limitation is that where, as here, a criminal defendant requires appointed

counsel, “that defendant ‘has no constitutional right to appointed counsel of choice.’”

United States v. Sitzmann, 826 F. Supp. 2d 73, 92-93 (D.D.C. 2011) (quoting United

States v. Childress, 58 F.3d 693, 736 (D.C. Cir. 1995) (emphasis in original)). “When

an indigent defendant seeks appointment of substitute counsel pro se, [] the district

court generally has an obligation to engage the defendant in a[n on-the-record] colloquy

concerning the cause of the defendant’s dissatisfaction with his representation[,]”

United States v. Graham, 91 F.3d 213, 221 (D.C. Cir. 1996) (citations omitted), and in

that colloquy, the defendant bears the burden of demonstrating good cause for the

substitution. Sitzmann, 826 F. Supp. 2d at 93. Examples of good cause include “a

conflict of interest, an irreconcilable conflict, or a complete breakdown in

communication’” to the extent that it prevents the defendant and his attorney from

preparing an adequate defense. Id. (quoting Smith v. Lockhart, 923 F.2d 1314, 1320

(8th Cir. 1991)).

       Here, the Court engaged in an on-the-record colloquy with Murphy, and based on

that colloquy and on Seligman’s representations, it is evident that good cause exists to

warrant substitution of counsel in this case. The rift between the defendant and his

current lawyer is best characterized as an irreconcilable conflict about legal strategy

that has been exacerbated by a complete breakdown in communication due to the

defendant’s distrust of his attorney. The strained relationship between attorney and

client is evidently hindering plea negotiations, and, if need be, threatens to prevent




                                             2
adequate preparation of a defense for trial. Therefore, substitution is warranted. See

Sitzmann, 826 F. Supp. 2d at 93.

      Accordingly, it is hereby

      ORDERED that Defendant’s [8] motion to substitute counsel is GRANTED. It

is

      FURTHER ORDERED that Seligman shall remain counsel of record and

continue to represent the defendant at any and all proceedings related to this matter

until substitute counsel files a notice of appearance, at which point Seligman may file a

motion to withdraw as counsel.

      SO ORDERED.

Date: February 4, 2014                          Ketanji Brown Jackson
                                                KETANJI BROWN JACKSON
                                                United States District Judge




                                            3